        Case 1:17-cv-02989-AT Document 882 Filed 09/09/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

      Plaintiffs,
                                            CIVIL ACTION
      v.
                                            FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

      Defendants.


             STATE DEFENDANTS’ NOTICE OF FILING
           COALITION FOR GOOD GOVERNANCE FORM 990

      During the call with the Court this morning, this Court ruled that it

would not allow testimony from Plaintiffs on issues related to standing in the

upcoming hearing on the fourth round of preliminary-injunction motions

because it would not be productive.

      State Defendants file the attached 2018 Form 990 from the Coalition

for Good Governance as Exhibit A. The form is relevant to the factual basis of

whether the Coalition has diverted resources for purposes of this case.

      Respectfully submitted this 9th day of September, 2020.

                              Vincent R. Russo
                              Georgia Bar No. 242628
                              vrusso@robbinsfirm.com
                              Josh Belinfante
                              Georgia Bar No. 047399
Case 1:17-cv-02989-AT Document 882 Filed 09/09/20 Page 2 of 3




                     jbelinfante@robbinsfirm.com
                     Carey A. Miller
                     Georgia Bar No. 976240
                     cmiller@robbinsfirm.com
                     Alexander Denton
                     Georgia Bar No. 660632
                     adenton@robbinsfirm.com
                     Robbins Ross Alloy Belinfante Littlefield LLC
                     500 14th Street, N.W.
                     Atlanta, Georgia 30318
                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250

                     /s/Bryan P. Tyson
                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Jonathan D. Crumly
                     Georgia Bar No. 199466
                     jcrumly@taylorenglish.com
                     James A. Balli
                     Georgia Bar No. 035828
                     jballi@taylorenglish.com
                     Diane F. LaRoss
                     Georgia Bar No. 430830
                     dlaross@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     Loree Anne Paradise
                     Georgia Bar No. 382202
                     lparadise@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants



                            -2-
        Case 1:17-cv-02989-AT Document 882 Filed 09/09/20 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ NOTICE OF FILING COALITION

FOR GOOD GOVERNANCE FORM 990 has been prepared in Century

Schoolbook 13, a font and type selection approved by the Court in L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson




                                     -3-
